DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 14 is objected to because of the following informalities:  claim 14 shall be ended with “.”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 5, 8-9, 12 are rejected under 35 U.S.C. 102(a)91)/(a)(2) as being anticipated by Frank (US 6,478,461).
 	For claim 1, Frank discloses an arrangement for drying small particulate material (col. 3, lines 50-51), comprising: a parallel flow rotary dryer 18, having an inlet end 22 and an outlet end 20 (see Fig. 1, 22 is considered as gas inlet end and 20 is considered as gas outlet end), and defining a downstream direction from said inlet end 22 toward said outlet end 20 (see gas flow arrows from 22 to 20 in Fig. 1), and including a burner 16 and a combustion chamber 28 upstream of said inlet end 22 (Fig. 1); and a knock-out box 86 (Fig. 3) in fluid communication with said outlet end 20, said knock-out box 86 including a baffle 70 (Fig. 3) defining a plurality of narrow gaps 76 through which gaseous material from said outlet end may pass in order to exit said knock-out box  (Figs. 9, 11).  
 	For claim 8,  Frank discloses a method for drying small particulate material (col. 7, lines 50-51), comprising the steps of: providing a parallel flow rotary dryer 18, having an inlet end 22 and an outlet end 20 (see Fig. 1, 22 is considered as gas inlet end and 20 is considered as gas outlet end), and defining a downstream direction from said inlet end 22 toward said outlet end 20 (see gas flow arrows from 22 to 20 in Fig. 1), and including a burner 16 and a combustion chamber 28 upstream of said inlet end 22 (Fig. 1); and providing a knock-out box86 (Fig. 3) in fluid communication with said outlet end 20, said knock-out box 86  including a baffle 70 defining a plurality of narrow gaps 76 through which gaseous material from said outlet end may pass in order to exit said knock-out box (Figs. 9, 11).  
For claims 2 and 9, Frank discloses wherein said combustion chamber 28 is sized to ensure that a flame from said burner remains within said combustion chamber for all firing rates of said burner (Fig. 1, col. 8, lines 25-28).  
 	For claims 5 and 12, Frank discloses wherein said baffle 70 includes a set of upper elongated elements 72 and a set of lower elongated elements 72 (Figs. 9, 11 show pairs of plates 72 adjacent to each other, the left side plates of the pairs are considered as upper elongated element and the right side plates of the pairs are considered as lower elongated elements) and defines a plurality of equal-width paths 76 for particulate material to pass between said upper elongated elements and said lower elongated elements (col. 9, lines 52-57).  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Frank (US 6,478,461) in view of Russell (US 3,433,146).
The arrangement and method for drying small particulate material of Frank as above includes all that is recited in claims 3 and 10 except for said baffle is mounted on a removable baffle cartridge for easy removal and replacement of said baffle cartridge from said knock-out box.  Russell teaches a removable baffle cartridge 48 having baffle 73 defining a plurality of narrow gaps 62 through which gaseous material may pass (Figs. 2, 4, 9-10, col. 3, lines 44-50). The cartridge can be quickly and easily removed so that is can be washed periodically in a very simple manner (col. 1, lines 60-64). Therefore, it would have been obvious to someone with ordinary skill in the art before the effective filing date of the invention to modify the arrangement and method of Frank to include a removable baffle cartridge and to mount the baffle on the removable baffle cartridge for easy removal and replacement of said baffle cartridge as taught by Russell in order to facilitate clean the baffle periodically in a very simple manner. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8, 10-13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-7 of U.S. Patent No. 11,371,777. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 8 recites an “a method for drying small particulate material” (see line 1 of claim 1 of the patent), “providing a parallel flow rotary dryer having an inlet end and outlet end” (see lines 3-4 of claim 1 of the patent), “including a burner and a combustion chamber upstream of said inlet end” (see lines 4-5 of claim 1 of the patent), “providing a knock-out box” (see line 7 of claim 1 of the patent), “”said knock-out box including a baffle defining a plurality of narrow gaps” (see lines 9-10 of claim 1 of the patent). 	It is clear that all the elements of claim 8 are to be found in claim 1.  The difference between claim 8 of the application and claim 1 of the patent lies in the fact that the patent claim includes many more elements and is thus much more specific.  Thus the invention of claim 1 of the patent is in effect a “species” of the “generic” invention of claim 8.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claim 8 is anticipated by claim 1 of the patent, it is not patentably distinct from claim 1.  
	As to claim 9, see claim 1 of the patent, lines 5-6. 

	As to claims 10-13, see claims 4-7 of the patent, respectively. 

Allowable Subject Matter
Claims 4, 6-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Glorioso (US 5,337,496) and Bearce (US 3,401,923) both disclose a dryer with co-current flow of particulates and gas.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA J YUEN whose telephone number is (571)272-4878. The examiner can normally be reached Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL G HOANG can be reached on (571) 272-6460. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jessica Yuen/
Primary Examiner
Art Unit 3762